Case: 19-60371      Document: 00515299514         Page: 1    Date Filed: 02/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-60371
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      February 5, 2020
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

RODRECAS TIMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-240-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Rodrecas Tims appeals his above-guidelines sentence of 108 months of
imprisonment for being a convicted felon in possession of a firearm, in violation
of 18 U.S.C. § 922(g)(1).       Tims argues that his sentence is substantively
unreasonable because the statutory sentencing factors do not justify the
upward variance imposed. Tims contends that the nature and circumstances
of his offense were not unusual or egregious. He also emphasizes that he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60371     Document: 00515299514      Page: 2   Date Filed: 02/05/2020


                                  No. 19-60371

sustained his prior convictions many years ago when he was a minor and
argues that the district court should not have relied upon allegations of
criminal conduct in pending state cases.
      Even to the extent that Tims has not preserved every specific argument
underlying his reasonableness challenge, we need not decide the appropriate
standard of review because Tims’s arguments are unavailing under the more
lenient abuse of discretion standard. See Gall v. United States, 552 U.S. 38, 51
(2007); United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Tims has
not shown that the district court gave improper weight to any factor or
committed a clear error of judgment in balancing the pertinent sentencing
factors. United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015). The district
court was entitled to place appropriate weight on his criminal conduct. See,
e.g., United States v. Pillault, 783 F.3d 282, 289-90 (5th Cir. 2015). The district
court did not abuse its discretion. See id.; Diehl, 775 F.3d at 724.
      AFFIRMED.




                                        2